Exhibit 10.1

 

Employee Stock Option Agreement

 

This Employee Stock Option Agreement (the “Agreement”), by and between Envision
Healthcare Holdings, Inc., a Delaware corporation (the “Company”), and the
Employee whose name is set forth on Exhibit A hereto, is being entered into
pursuant to the Envision Healthcare Holdings, Inc. 2013 Omnibus Incentive Plan
(the “Plan”) and is dated as of the date it is accepted and agreed to by the
Employee in accordance with Section 7(m).  Capitalized terms that are used but
not defined herein shall have the respective meanings given to them in the Plan.

 

Section 1.                                          Grant of Options.

 

(a)                                                          Confirmation of
Grant.  The Company hereby evidences and confirms, effective as of the date set
forth on Exhibit A hereto (the “Grant Date”), its grant to the Employee of the
number of options to purchase Shares as set forth on Exhibit A hereto (the
“Options”).  The Options are not intended to be incentive stock options under
the Code.  This Agreement is entered into pursuant to, and the terms of the
Options are subject to, the terms of the Plan.  If there is any inconsistency
between this Agreement and the terms of the Plan, the terms of the Plan shall
govern.

 

(b)                                                          Option Price.  The
Option Price for each Share covered by the Options is the price set forth on
Exhibit A hereto.

 

Section 2.                                          Vesting and Exercisability.

 

(a)                                                          Vesting.  Except as
otherwise provided in Section 2(b) or Section 5 of this Agreement, the Options
shall become vested, if at all, in the percentage(s), and on the vesting
date(s) set forth on Exhibit A hereto (each, a “Vesting Date”); provided that if
the Employee’s employment with the Company is terminated by reason of the
Employee’s death or Disability (either a “Special Termination”), any Options
held by the Employee shall immediately vest as of the effective date of such
Special Termination.

 

(b)                                                          Discretionary
Acceleration.  The Administrator, in its sole discretion, may accelerate the
vesting or exercisability of all or a portion of the Options, at any time and
from time to time.

 

(c)                                                           Exercise.  Once
vested in accordance with the provisions of this Agreement, the Options may be
exercised at any time and from time to time prior to the date such Options
terminate pursuant to Section 3.  Options may only be exercised with respect to
whole shares of Company Common Stock and must be exercised in accordance with
Section 4.

 

(d)                                                          No Other
Accelerated Vesting.  The vesting and exercisability provisions set forth in
this Section 2 or in Section 5, or expressly set forth in the Plan, shall be the
exclusive vesting and exercisability provisions applicable to the Options and
shall supersede any other provisions relating to vesting and exercisability,
unless such other such provision expressly refers to the Plan by name and this
Agreement by name and date.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Termination of Options.

 

(a)                                 Normal Termination Date.  Unless earlier
terminated pursuant to Section 3(b) or Section 5, the Options shall terminate on
the tenth anniversary of the Grant Date (the “Normal Termination Date”), if not
exercised prior to such date.

 

(b)                                 Early Termination.  If the Employee’s
employment with the Company terminates for any reason, any Options held by the
Employee that have not vested before the effective date of such termination of
employment (determined without regard to any statutory or deemed or express
contractual notice period) or that do not become vested on such date in
accordance with Section 2 shall terminate immediately upon such termination of
employment and, if the Employee’s employment is terminated for Cause, all
Options (whether or not then vested or exercisable) shall automatically
terminate immediately upon such termination.  All vested Options held by the
Employee following the effective date of a termination of employment shall
remain exercisable until the first to occur of (i) the 90th day following the
effective date of the Employee’s termination of employment (or the 180th day in
the case of a Special Termination or a retirement at normal retirement age) (in
each case, determined without regard to any statutory or deemed or express
contractual notice period), (ii) the Normal Termination Date or (iii) the
cancellation of the Options pursuant to Section 5, and if not exercised within
such period the Options shall automatically terminate upon the expiration of
such period.  If, on the first date of the periods set forth in Section 3(b)(i),
the Option is not exercisable solely due to any of the restrictions set forth in
Section 4(b)(i), (ii) or (iii), the Option will not expire until the earlier of
the Normal Termination Date or 90 days following the first date on which
exercise of the Option ceases to be barred by any such restriction.

 

Section 4.                                          Manner of Exercise.

 

(a)                                 General.  Subject to such reasonable
administrative regulations as the Administrator may adopt from time to time, the
exercise of vested Options by the Employee shall be pursuant to procedures
contained in the Plan and such other procedures established by the Administrator
from time to time and shall include the Employee specifying in writing the
proposed date on which the Employee desires to exercise a vested Option (the
“Exercise Date”), the number of whole shares with respect to which the Options
are being exercised (the “Exercise Shares”) and the aggregate Option Price for
such Exercise Shares (the “Exercise Price”), or such other or different
requirements as may be specified by the Administrator.  On or before any
Exercise Date, at the Company’s request, the Company and the Employee shall
enter into a Subscription Agreement that establishes the rights and obligations
of the Company and the Employee relating to the Exercise Shares, in the form
then customarily used by the Company under the Plan for such purpose.  Unless
otherwise determined by the Administrator, (i) on or before the Exercise Date
the Employee shall deliver to the Company full payment for the Exercise Shares
in United States dollars in cash, or cash equivalents satisfactory to the
Company, in an amount equal to the Exercise Price plus any required withholding
taxes or other similar taxes, charges or fees, or, pursuant to a broker-assisted
exercise program established by the Company, the Employee may exercise vested
Options by an exercise and sell procedure (cashless exercise) in which the
Exercise Price (together with any required withholding taxes or other similar
taxes, charges or fees) is deducted from the proceeds of the exercise of an
Option and (ii) the Company shall register the issuance of the Exercise Shares
on its records (or direct

 

2

--------------------------------------------------------------------------------


 

such issuance to be registered by the Company’s transfer agent).  The
Administrator may require the Employee to furnish or execute such other
documents as the Administrator shall reasonably deem necessary (i) to evidence
such exercise or (ii) to comply with or satisfy the requirements of the
Securities Act, applicable state or non-U.S. securities laws or any other law.

 

(b)                                 Restrictions on Exercise.  Notwithstanding
any other provision of this Agreement, the Options may not be exercised in whole
or in part, (i) unless all requisite approvals and consents of any governmental
authority of any kind shall have been secured, (ii) unless the purchase of the
Exercise Shares shall be exempt from registration under applicable U.S. federal
and state securities laws, and applicable non-U.S. securities laws, or the
Exercise Shares shall have been registered under such laws, (iii) at any time
that exercise of the Option would violate the Company’s insider trading policy
and unless, if applicable, the Employee has obtained pre-trading clearance for
the exercise and (iv) unless all applicable U.S. federal, state and local and
non-U.S. tax withholding requirements shall have been satisfied.  The Company
shall use its commercially reasonable efforts to obtain any consents or
approvals referred to in clause (i) of the preceding sentence, but shall
otherwise have no obligations to take any steps to prevent or remove any
impediment to exercise described in such sentence.

 

Section 5.                                          Change in Control.  In the
event of a Change in Control, the treatment of any outstanding Options shall be
governed by Article XIV of the Plan.

 

Section 6.                                          Certain Definitions.  As
used in this Agreement, capitalized terms that are not defined herein have the
respective meaning given in the Plan, and the following additional terms shall
have the following meanings:

 

“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

“Company” means Envision Healthcare Holdings, Inc., provided that for purposes
of determining the status of Employee’s employment with the “Company,” such term
shall include the Company and/or any of its Subsidiaries that employ the
Employee.

 

“Employee” means the grantee of the Options, whose name is set forth on
Exhibit A hereto; provided that for purposes of Section 4 and Section 7,
following such person’s death, “Employee” shall be deemed to include such
person’s beneficiary or estate and following such Person’s Disability,
“Employee” shall be deemed to include such person’s legal representative.

 

“Exercise Date” has the meaning given in Section 4(a).

 

“Exercise Price” has the meaning given in Section 4(a).

 

“Exercise Shares” has the meaning given in Section 4(a).

 

“Grant Date” has the meaning given in Section 1(a), which is the date on which
the Options are granted to the Employee.

 

3

--------------------------------------------------------------------------------


 

“Normal retirement age” has the meaning provided in the Company’s customary
policies.

 

“Normal Termination Date” has the meaning given in Section 3(a).

 

“Option” means the right granted to the Employee hereunder to purchase one share
of Company Common Stock for a purchase price equal to the Option Price subject
to the terms of this Agreement and the Plan.

 

“Option Price” means, with respect to each share of Company Common Stock covered
by an Option, the purchase price specified in Section 1(b) for which the
Employee may purchase such share of Company Common Stock upon exercise of an
Option.

 

“Plan” means the Envision Healthcare Holdings, Inc. 2013 Omnibus Incentive Plan.

 

“Special Termination” has the meaning given in Section 2(a).

 

Section 7.                                          Miscellaneous.

 

(a)                                 Tax Withholding.  The Company or one of its
Subsidiaries shall require the Employee to satisfy any applicable U.S. federal,
state and local and non-U.S. tax withholding or other similar charges or fees
that may arise in connection with the grant, vesting, exercise or purchase of
the Options.

 

(b)                                 No Rights as Stockholder; No Voting Rights. 
The Employee shall have no rights as a stockholder of the Company with respect
to any shares of Common Stock covered by the Options until the exercise of the
Options and delivery of the shares of Common Stock.  No adjustment shall be made
for dividends or other rights for which the record date is prior to the delivery
of the shares of Common Stock.  Any shares of Common Stock delivered in respect
of the Options shall be subject to any Subscription Agreement, which the Company
may require the Employee to accept and agree to as a condition of the issuance
and delivery of such shares of Common Stock.

 

(c)                                  No Right to Continued Employment.  Nothing
in this Agreement shall be deemed to confer on the Employee any right to
continue in the employ of the Company or any Subsidiary, or to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate such
employment at any time.

 

(d)                                 Non-Transferability of Options.  The Options
may be exercised only by the Employee, or, following the Employee’s death, by
his designated beneficiary or by his estate in the absence of a designated
beneficiary.  The Options are not assignable or transferable, in whole or in
part, and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Employee upon the Employee’s death or with the Company’s consent.

 

(e)                                  Forfeiture of Awards.  The Options granted
hereunder (and gains earned or accrued in connection therewith) shall be subject
to such generally applicable policies as to

 

4

--------------------------------------------------------------------------------


 

forfeiture and recoupment (including, without limitation, upon the occurrence of
material financial or accounting errors, financial or other misconduct or
Competitive Activity) as may be adopted by the Administrator or the Board from
time to time and communicated to the Employee, and are otherwise subject to
forfeiture or disgorgement of profits as provided by the Plan.

 

(f)                                   Consent to Electronic Delivery.  By
entering into this Agreement and accepting the Options evidenced hereby, the
Employee hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Employee pursuant to
applicable securities laws) regarding the Company and its Subsidiaries, the
Plan, this Agreement and the Options via Company website or other electronic
delivery.

 

(g)                                  Binding Effect; Benefits.  This Agreement
shall be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors and assigns.  Nothing in this Agreement, express
or implied, is intended or shall be construed to give any person other than the
parties to this Agreement or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

 

(h)                                 Waiver; Amendment.

 

(i)                                     Waiver.  Any party hereto or beneficiary
hereof may by written notice to the other parties (A) extend the time for the
performance of any of the obligations or other actions of the other parties
under this Agreement, (B) waive compliance with any of the conditions or
covenants of the other parties contained in this Agreement and (C) waive or
modify performance of any of the obligations of the other parties under this
Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party or beneficiary, shall be deemed to constitute a waiver
by the party or beneficiary taking such action of compliance with any
representations, warranties, covenants or agreements contained herein.  The
waiver by any party hereto or beneficiary hereof of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by a party or beneficiary to exercise any right
or privilege hereunder shall be deemed a waiver of such party’s or beneficiary’s
rights or privileges hereunder or shall be deemed a waiver of such party’s or
beneficiary’s rights to exercise the same at any subsequent time or times
hereunder.

 

(ii)                                  Amendment.  This Agreement may not be
amended, modified or supplemented orally, but only by a written instrument
executed by the Employee and the Company.

 

(i)                                     Assignability.  Neither this Agreement
nor any right, remedy, obligation or liability arising hereunder or by reason
hereof shall be assignable by the Company or the Employee without the prior
written consent of the other party.

 

(j)                                    Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
regardless of the application of rules of conflict of law that would apply the
laws of any other jurisdiction.

 

5

--------------------------------------------------------------------------------


 

(k)                                 Waiver of Jury Trial.  Each party hereby
waives, to the fullest extent permitted by applicable law, any right they may
have to a trial by jury in respect of any suit, action or proceeding arising out
of this Agreement or any transaction contemplated hereby.  Each party
(i) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that they and the other parties have been induced to enter into the Agreement
by, among other things, the mutual waivers and certifications in this
Section 7(k).

 

(l)                                     Section and Other Headings, etc.  The
section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

(m)                             Acceptance of Options and Agreement.  The
Employee has indicated his or her consent and acknowledgement of the terms of
this Agreement pursuant to the instructions provided to the Employee by or on
behalf of the Company.  The Employee acknowledges receipt of the Plan,
represents to the Company that he or she has read and understood this Agreement
and the Plan, and, as an express condition to the grant of the Options under
this Agreement, agrees to be bound by the terms of both this Agreement and the
Plan.  The Employee and the Company each agrees and acknowledges that the use of
electronic media (including, without limitation, a clickthrough button or
checkbox on a website of the Company or a third-party administrator) to indicate
the Employee’s confirmation, consent, signature, agreement and delivery of this
Agreement and the Options is legally valid and has the same legal force and
effect as if the Employee and the Company signed and executed this Agreement in
paper form.  The same use of electronic media may be used for any amendment or
waiver of this Agreement.

 

6

--------------------------------------------------------------------------------


 

Exhibit A to
Employee Stock Option Agreement

 

Employee:

 

 

 

 

 

Grant Date:

, 201

 

 

 

 

Options granted hereby:

 

 

 

 

 

Option Price:

 

 

 

Vesting Date

 

Percentage
Vesting
on such Vesting
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------